              Case 2:19-cv-00301-RSL Document 169 Filed 10/05/20 Page 1 of 2



 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE,                                     NO. C19-301RSL
 9                          Plaintiff,
10
                                                                MINUTE ORDER
                     v.
11    MAURICE KING, et al.,
12                          Defendants.
13

14

15       The following Minute Order is made and entered on the docket at the direction of the
16   HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:

17

18          In light of the novel coronavirus pandemic, the Seattle Courthouse remains closed to all

19   but a very limited number of in-person hearings in felony criminal cases. In-person civil
20   proceedings and trials are not permitted at this time. Pursuant to the district’s most recent
21
     General Order No. 15-20, however, remote video proceedings are permitted in civil cases. The
22
     parties shall therefore confer regarding their willingness to waive jury and proceed with a remote
23
     bench trial in this matter.
24

25          If the parties agree to waive jury, they shall, within twenty-one days of the date of this

26   Minute Order, file a joint status report addressing the following issues: (a) the number of court
27

28   MINUTE ORDER- 1
             Case 2:19-cv-00301-RSL Document 169 Filed 10/05/20 Page 2 of 2



 1   days needed to try the remaining claims; (b) months in 2021 that the parties are NOT available
 2   for trial; (c) whether settlement is possible; and (d) mechanisms and/or procedures that the
 3
     parties agree to use to shorten a remote bench trial, such as submitting deposition testimony or
 4
     expert reports in lieu of live witnesses, stipulating to undisputed facts and the admission of
 5

 6   undisputed exhibits, submitting openings and closings in writing, etc.

 7          If the parties do not agree to waive jury, they shall, within twenty-one days of the
 8   reopening of the Seattle Courthouse for in-person civil jury trials, file a joint status report
 9
     addressing the following issues: (a) the number of court days needed to try the remaining claims;
10
     (b) months in 2021 and 2022 that the parties are NOT available for trial; (c) whether settlement
11
     is possible; (d) whether the parties agreed to a remote civil jury trial; and (e) mechanisms and/or
12

13   procedures that the parties agree to use to shorten the trial, such as submitting deposition

14   testimony or expert reports in lieu of live witnesses, stipulating to undisputed facts and the
15   admission of undisputed exhibits, etc.
16
            The Court is facing a significant backlog of both criminal and civil cases at this time.
17
     Criminal matters have precedence, and the Court anticipates further delays before in-person civil
18
     proceedings can resume. The parties are encouraged to seriously consider waiving jury so that
19

20   matters can be scheduled for trial in keeping with the General Orders of this district and the

21   guidance of local and national health officials.
22

23
            DATED this 5th day of October, 2020.
24

25                                                      /s/Kerry Simonds
                                                        Kerry Simonds, Deputy Clerk
26
                                                        to Robert S. Lasnik, District Judge
27                                                      206-370-8519

28   MINUTE ORDER- 2
